Citation Nr: 1218117	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the July 2007 reduction of the Veteran's prostate cancer from 100 percent disabling to zero percent disabling, effective October 1, 2007, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, reducing the Veteran's disability evaluation for his service-connected prostate cancer to zero percent, effective as of October 1, 2007.  

The Veteran was scheduled for a hearing at the Nashville RO before a Board Member in January 2010.  However, the Veteran failed to report to this hearing.  VA has not received a statement of good cause for the Veteran's failure to report or a request that his hearing be rescheduled.  As such, his request for a hearing is deemed withdrawn.  

The issue of entitlement to service connection for a lung disorder, to include as secondary to prostate cancer, was raised by the Veteran's representative in an April 2012 statement.  This issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), and as such, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.   

In addition, the Veteran's representative suggested that the Veteran's claim for service connection for schizophrenia was "also coming to the Board" in his April 2012 statement.  However, a review of the claims file and the files on Virtual VA fail to reflect that this issue was appealed to the Board since its previous denial of April 2007.  This statement should be interpreted as a request to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.  This issue is also referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO assigned a 100 percent disability evaluation for the Veteran's prostate cancer, effective as of March 14, 2001.  

2.  In a July 2007 rating decision, the RO decreased the Veteran's disability evaluation for his service-connected prostate cancer to zero percent, effective as of October 1, 2007.  

3.  At the time of the reduction of the Veteran's benefits, his 100 percent disability evaluation for prostate cancer had been in effect for more than 5 years.  

4.  Improvement in the Veteran's prostate cancer is clearly demonstrated by the evidence of record, including a full and complete examination, and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction from 100 percent to zero percent for the Veteran's prostate cancer, effective as of October 1, 2007, was proper, and the requirements for a compensable disability evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background and Legal Criteria

Service connection was originally established for prostate cancer in a November 2001 rating decision.  A 100 percent disability evaluation was assigned under Diagnostic Code 7528, effective as of March 14, 2001.  See 38 C.F.R. § 4.115b (2011).  In a June 2002 rating decision, it was proposed that the Veteran's disability evaluation be decreased from 100 percent to 10 percent.  However, as the evidence revealed that the Veteran was undergoing radiation therapy, his 100 percent disability evaluation was continued in a December 2002 rating decision.  

In March 2007, notice was sent to the Veteran of a proposal to reduce his disability evaluation from 100 percent to zero percent.  In a July 2007 rating decision, the Veteran's disability evaluation was in fact reduced to zero percent, effective as of October 1, 2007.  A timely notice of disagreement was received by VA in November 2007, and in August 2008, the Veteran appealed the reduction to the Board.  

In the March 2007 notice letter regarding the proposed reduction, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) (2011).  The Veteran did not request a hearing at that time or submit additional argument and evidence in response to the proposed reductions.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether a reduction was warranted.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c) (2011).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 100 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) , that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Notably, for ratings in effect for 5 years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  The record reflects that the Veteran's 100 percent disability evaluation was in effect for more than 5 years at the time of his reduction; therefore, the provisions apply to the Veteran's case.  Specifically, the RO and the Board must ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens, 7 Vet. App. at 324.  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

Having reviewed the evidence of record, the Board concludes that the Veteran's prostate cancer has materially improved and that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Prostate cancer is rated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  Under that diagnostic code, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disorder is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  Thus, the reduction provisions are essentially incorporated into the diagnostic code.

The Veteran was originally assigned a 100 percent disability evaluation because the Veteran was then being actively treated for prostate cancer.  A VA examination performed in June 2002 reflected that the Veteran was currently undergoing brachytherapy.  The Veteran reported a weight loss of approximately 5 pounds.  He also endorsed urinary frequency.  

Upon follow-up treatment in December 2006, the Veteran had a PSA (prostate-specific antigen) of 0.0 which indicated a good result from his previous radiation therapy.  The Veteran was also urinating well and was without complaints.  PSA was again 0.0 upon follow-up in April 2008 and the Veteran was noted to be emptying his bladder well.  

In March 2007, VA proposed to reduce the Veteran's disability evaluation following VA outpatient treatment in February 2006.  At this time, the prostate was nonpalpable, having shrunk.  No tenderness or masses were felt at this time.  The Veteran was afforded a VA examination in March 2007.  The Veteran's prostate cancer was noted to be stable since his previous treatment with no current treatment required.  The Veteran also denied any present urinary symptoms, including urinary leakage, obstructed voiding or urinary retention or urinary tract infections.  There was also no evidence of renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  Erectile dysfunction was still noted and the most likely etiology was his brachytherapy and medication (special monthly compensation for loss of a creative organ is already established).  Lab testing found PSA to be 0.01, which was well within the normal limits of 0 to 4.  The Veteran was diagnosed with prostate cancer that had no effect on his usual daily activities.  

The above evidence clearly establishes that the Veteran is no longer receiving treatment for prostate cancer.  Therefore, his disability must be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is dominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A zero percent disability evaluation is warranted for renal dysfunction with albumin and casts with history of acute nephritis, or, hypertension non-compensable under Diagnostic Code 7101.  A compensable disability evaluation of 30 percent requires renal dysfunction with albumin constant or recurring with hyaline and granular cases of red blood cells, or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  According to the March 2007 VA examiner, however, the Veteran did not suffer from renal dysfunction.  It was also noted that he did not suffer from cardiovascular symptoms.  There is no indication that the Veteran attained improvement under other than ordinary conditions of life, i.e., the symptoms were not brought under control by prolonged rest or by a regimen that precludes work.  Therefore, the material improvement satisfies the provisions of sections 3.343 and 3.344.  

Likewise, the preponderance of the evidence of record demonstrates that a compensable disability evaluation is not warranted based on voiding dysfunction.  Under these regulations, a 20 percent disability evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changes less than 2 times per day.  38 C.F.R § 4.115a.  A 10 percent disability evaluation is also warranted for urinary frequency with daytime voiding intervals between two and three hours, or, awakening to void two times per night.  Id.  A 10 percent disability evaluation is also warranted for marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry with markedly diminished peak flow rate; (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every 2 to 3 months.  Id.  Finally, a 10 percent disability evaluation is warranted for urinary tract infections requiring long-term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management.  Id.  The March 2007 VA examination report reflects that the Veteran was not suffering from urinary symptoms, to include urinary leakage, urinary retention or obstructed voiding and urinary tract infections.  The Veteran also reported upon follow-up treatment in December 2006 and April 2008 that he was urinating well with no complaints.  As such, the preponderance of the evidence of record demonstrates that a compensable disability evaluation is not warranted for voiding dysfunction.  

The evidence also demonstrates that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  The Veteran's PSA has consistently been within normal limits, and the Veteran himself has denied any complications during follow-up treatment or his March 2007 VA examination.  There is nothing of record to suggest that the Veteran has experienced any symptomatology since this time, or, that his cancer has returned.  As such, the evidence shows that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  

As a final matter, the Board notes that since the Veteran's disability evaluation was in effect for more than 5 years prior to the reduction, the Board must ensure that the rating reduction was based on an examination that was as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a), (b), (c).  The initial 100 percent rating was not actually based on a VA examination, so there is nothing to compare.  However, a VA examination was conducted in June 2002 when the earlier reduction was proposed.  A review of the June 2002 examination report reflects that the Veteran was asked whether he suffered from urinary symptomatology and erectile dysfunction.  A physical examination was also performed, but no lab work is included.  A review of the March 2007 examination report, however, reveals a detailed discussion of urinary and renal symptomatology, as well as complete lab work.  A physical examination was again performed and the examiner also discussed the impact of this disability on the Veteran's daily activities.  Therefore, the Board finds that the March 2007 VA examination was at least as complete, if not more so, as the June 2002 examination.  

In summary, the evidence of record demonstrates that the Veteran's prostate cancer has not recurred and that it no longer requires treatment.  In addition, the preponderance of the evidence demonstrates that the Veteran does not suffer from renal or voiding dysfunction as a result of his previously treated prostate cancer.  The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his prostate cancer.  However, he has not provided VA with any evidence, lay or otherwise, to suggest that he suffers from any current symptomatology, such as renal or voiding dysfunction, secondary to his prostate cancer.  The reduction from 100 percent to zero percent for the Veteran's service-connected prostate cancer, effective as of October 1, 2007, was proper.  


ORDER

The reduction from 100 percent to zero percent for the Veteran's service-connected prostate cancer, effective as of October 1, 2007, was proper; the appeal is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


